DETAILED ACTION
This Office Action is in response to Applicant’s application 17/322,528 filed on May 17, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/004,272 filed on June 6, 2018.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on May 17, 2021 and July 8, 2012 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on May 17, 2021 have been reviewed and accepted by the Examiner.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  The claims recite ‘the first portion of the second semiconductor layer’ at lines 2 and 2 respectively which lack antecedent basis.  Examiner suggests ‘a first portion of the second semiconductor layer’. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: claim 8 recites ‘semiconductor layer 5 nm including’ at line 3 and it appears to Examiner that ‘5 nm’ is extraneous.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    554
    677
    media_image1.png
    Greyscale
Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064539 (Lu), U.S. 2015/0221758 (Miura), U.S. 2015/0060873 (Chiu) and U.S. 9,818,858 (Chen).
Regarding claim 1 Lu discloses at annotated Figure 5b, a structure comprising: 
a first semiconductor layer of gallium nitride, as annotated and shown; 
a second semiconductor layer, as annotated, of aluminum gallium nitride, as shown, on the first semiconductor layer, as shown, the second semiconductor layer including a mole fraction of aluminum of 15%, and a thickness of 3 nm, the second semiconductor layer including a first region, as annotated, and a second region, as annotated; and 
an insulation layer, AlN, in contact with the first region of the second semiconductor layer, as shown, and absent from the second region of the second semiconductor layer, as shown, the insulation layer including a dielectric material, AlN is a dielectric material.
Lu does not teach the second semiconductor layer including a thickness in a range of 5 nm and 30 nm the dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 
    PNG
    media_image2.png
    657
    761
    media_image2.png
    Greyscale
20%.
Miura is directed to normally-off HEMT devices.  Regarding claim 1, Miura discloses at annotated Figure 5 a structure comprising: a first semiconductor layer, CH, of gallium nitride [0058]; a second semiconductor layer, BA, of aluminum gallium nitride [0059], on the first semiconductor layer, as shown, the second semiconductor layer including a mole fraction of aluminum of 20%, and a thickness of 15 nm, the second semiconductor layer including a first region, as annotated, and a second region, as annotated; and an insulation layer, IF1 [0018], in contact with the first region of the second semiconductor layer, as shown, and absent from the second region of the second semiconductor layer, as shown, the insulation layer including a dielectric material, e.g. SiN.
Miura does not teach a dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20%.

    PNG
    media_image3.png
    495
    737
    media_image3.png
    Greyscale
Chiu is directed to normally-off HEMT devices.  Regarding claim 1, Chiu teaches at annotated Figure 7 a structure comprising: a first semiconductor layer, 305, of gallium nitride [0024]; a second semiconductor layer, 306 [0024], of aluminum gallium nitride [0024], on the first semiconductor layer, as shown, and a thickness greater than 0 nm; and an insulation layer, 401 [0026], in contact the second semiconductor layer, as shown, the insulation layer including a crystalline dielectric material, AlN, SiNx, BeO, MgO [0025].
Chiu does not teach  explicitly teach a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20%.
At [0025], Chiu teaches:
[0025] In FIG. 4, a crystalline passivation layer 401 has been formed to abut the top surface of the second III-N layer 306. Surface passivation of AlGaN/GaN HEMTs reduces or eliminates the surface effects responsible for degrading device performance such as, drain current degradation, larger threshold voltage (Vt) fluctuation, larger off-current leakage, etc. due to the presence of slow-acting trapping states between the gate and drain of the device. The crystalline passivation layer passivates the surface by providing a coherent termination of the surface bonds. It will also provide a good interface between the III-N layer and the gate dielectric by reducing the mismatch between the lattice constants of the III-nitride layer and the gate and thus, the interfacial traps between the III-nitride layer and the insulator on top of it will also be reduced. The crystalline passivation layer 401 can be used prior to an insulator deposition step to form a good interface. The crystalline passivation layer 401 can be formed by in-situ deposition with the help of epitaxy tools that are in charge of III-N crystal growth or by ex-situ tools like atomic layer deposition (ALD), chemical vapor deposition (CVD) or physical vapor deposition (PVD). In some embodiments, the crystalline passivation layer could be in-situ deposited AlN or AlGaN. In some embodiments, the crystalline passivation layer could be formed by depositing crystalline AlN or AlGaN in MOCVD chamber. Furthermore, the crystalline passivation layer could also be formed by depositing an amorphous film of the same material and recrystallizing it using thermal anneal. In some embodiments, the crystalline passivation layer could be formed by depositing an amorphous film of AlN or AlGaN and recrystallizing them after thermal annealing. The crystalline passivation layer 401 has a thickness in a range of approximately 20 nm to approximately 5000 nm. Examples of the materials that may be used as the crystalline passivation layer are AlN, InxAlyGazN (x+y+z=1; 0&lt;x&lt;1, 0&lt;y&lt;1, and 0&lt;z&lt;1)), SiNx, SiOx, Al2O3, BeO, MgO, Ga2O3, La2O3, HfO2, ZrO2, Y2O3, Gd2O3, Ce2O3, Ta2O3 or Ta2O5.
Chiu teaches surface passivation the AlGaN barrier in an AlGaN/GaN HEMT reduces or eliminates the surface effects responsible for degrading device performance such as, drain current degradation, larger threshold voltage (Vt) fluctuation, larger off-current leakage, etc. due to the presence of slow-acting trapping states between the gate and drain of the device  Chiu teaches a crystalline dielectric material, includes AlN, BeO, Ga2O3 at [0025].
Chen is directed to normally-off HEMT devices.  Chen explains the advantages and disadvantages of aluminum concentration of an AlGaN barrier layer at [2:16-64]. Chen teaches:
Some gallium nitride (GaN) transistors include an epitaxial stack arranged over a silicon substrate. The epitaxial stack includes an aluminum nitride (AlN) seed layer, a high resistivity GaN buffer layer, a GaN channel layer, and a single Al.sub.xGa.sub.1-xN active layer stacked in that order. The GaN channel layer and the single Al.sub.xGa.sub.1-xN active layer define a heterojunction in which a two-dimensional electron gas (2-DEG) forms in the GaN channel layer. The x of the single Al.sub.xGa.sub.1-xN active layer denotes a concentration of the amount of aluminum relative to the total amount of aluminum and gallium. The single active layer typically has a large x value between 0.2-0.5 or a small x value between 0.1-0.2.

While there are distinct advantages to both a large and small x values, there are also disadvantages unique to each. For example, a single Al.sub.xGa.sub.1-xN active layer having an x value of greater than 0.23 provides a low drain to source resistance when the current to the GaN transistor is on (RDS.sub.on) of approximately 2.2 mΩ/cm.sup.2. Advantageously, the lower RDS.sub.on facilitates current flow in the GaN transistor. The large x value of greater than 0.23 also provides a low dynamic RDS.sub.on, a ratio between of the RDS.sub.on to the static RDS.sub.on. However, a disadvantage of the large x value is the resulting electric field has a magnitude of about 3.8 MV/cm which reduces functionality at a gate edge of the GaN transistor. Furthermore, the high magnitude electric field corresponding to the large x value can cause device burnout.

The disadvantages of the large x value can be mitigated by using a single Al.sub.xGa.sub.1-xN active layer with a smaller x value. For example, a small x value of less than 0.16 corresponds to an electric field having a reduced magnitude of approximately 3.2 MV/cm which diminishes stress at the gate edge thereby decreasing the risk of device burnout. However, the smaller x value has the disadvantage of a higher RDS.sub.on and dynamic RDS.sub.on. For example, the smaller x value of less than 0.16 corresponds to an RDS.sub.on of approximately 3.1 mΩ/cm.sup.2, which can prevent current flow in the GaN transistor. Therefore, a single Al.sub.xGa.sub.1-xN active layer, regardless of the x value, suffers from the disadvantages that correspond to that particular x value.

Yet another challenge with the conventional single Al.sub.xGa.sub.1-xN active layer semiconductor structure is that the electric field at the gate edge can cause gate edge failure or even device burn out. Conventionally, the single Al.sub.xGa.sub.1-xN active layer is a continuous layer that extends under and laterally abuts the device electrodes, including the source electrode, gate electrode, and drain electrode. The electric field induces stress where the single Al.sub.xGa.sub.1-xN active layer abuts a device electrode.

Taken as a whole, the prior art is directed to improvements in normally off AlGaN/GaN HEMT devices.  
Lu and Miura teach the aluminum concentration of an AlGaN barrier includes .15 and .20 mole percent.  Chen teaches the advantages and disadvantages of device performance when the aluminum mole fraction of the AlGaN is modulated and in particular that with an aluminum mole fraction of 0.1 to 0.2 reduces stress at the gate edge and the related device burnout risk is reduced.  Chen further teaches that the thickness of low mole fraction AlGaN layers are typically 5-30 nm [8:44-62] consistent with the disclosure of a 15 nm AlGaN  barrier by Miura.  Lastly, Chiu teaches that when a crystalline passivation layer, i.e. Applicant’s insulating layer, is passivates the AlGaN layer device performance and quality improves.  An artisan would also be familiar with material properties used in device manufacture: For example:
Determination of Al Mole Fraction in AlGaN by X-ray Diffraction and Optical Transmittance, downloaded from URL <https://443.ece.illinois.edu/files/2020/03/HW7-Reading-Assignment-Measurement-of-Al-content-in-AlGaN-by-X-ray-diffraction-transmittance.pdf> on 11-3-22.
BeO Materials Explore downloaded from URL <https://materialsproject.org/materials/mp-1778> on November 3, 2022.
Bromellite downloaded from URL <https://www.matweb.com/search/datasheet.aspx?matguid=dc8b9b7be8aa43cdb3e2c0e40312baff&ckck=1> on November 3, 2022.
Ga2O3 Materials Explore downloaded from URL <https://materialsproject.org/materials/mp-886/> on November 3, 2022.
Examiner notes that the band gap of AlGaN is a function of the aluminum content and that for a mole fraction of .05 it is approximately 3.195 Angstroms while for a mole fraction of 0.2 it is approximately 3.180.  Further that a lattice mismatch of 1 to 20% results in a range of dielectric lattice constants from 2.544 to 3.834 Angstroms, see summary in Table 1 below.  Examiner further notes that AlN has a lattice constant of 3.2, BeO of 3.82, Bromellite of 2.698 and Ga2O3 of 3.08 angstroms respectively.  These results are summarized in Table 1.  Examiner observes that the a 1 to 20% lattice mismatch for an AlGaN barrier with a mole fraction of 0.05 to 0.2 ranges from 2.544 to 3.834 while excluding those conditions where the lattice mismatch is between 0 and 1%.   Examiner observes that Chiu’s crystalline dielectric materials have a lattice constant ranging from 2.698 to 3.2 angstroms and because these values are greater than that lattice constants of 3.195 or 3.180 will produce a lattice mismatch.  Further that that at the very least BeO has a lattice mismatch within the range of 1-20% for an aluminum mole fractions of 0.05 and 0.02, i.e. 3.820 is greater than 3.2118 and less than 3.834. 
Table 1 - Summary of Prior Art Material Properties

AlGaN





x mole fraction
Lattice Constant (A)
-1%
1%
-20%
20%
0.05
3.195
3.1631
3.2270
2.5560
3.8340
0.2
3.180
3.1482
3.2118
2.5440
3.8160








Min
2.5440




Max
3.8340








Dielectric Material
Lattice Constant (A)
In range of Min/Max



AlN
3.200
Yes



BeO
3.820
Yes



Bromellite
2.698
Yes



Ga2O3
3.080
Yes





Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the second semiconductor layer including a thickness in a range of 5 nm and 30 nm, as taught by Miura and Chen because these barrier thicknesses are typical for AlGaN barriers with low concentrations of aluminum and the dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20% because Chiu teaches dielectric materials that have these properties used on AlGaN barriers improve device quality and performance and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 2 which depends upon claim 1, Lu teaches a gate structure, G, over the second region of the second semiconductor layer.
Regarding claim 3 which depends upon claim 1, Lu teaches a source or drain structure, S or D, extending through the insulation layer and in contact with the first portion of the second semiconductor layer, e.g. a sidewall portion.
Regarding claim 4 which depends upon claim 1, Lu teaches a source or drain, S or D, structure extending through the insulation layer and the first portion of the second semiconductor layer and in contact with first semiconductor layer, as shown in Figure 5B. 
Regarding claim 5 which depends upon claim 4 Lu teaches the source or drain, S or D, structure extends into the first semiconductor layer, as shown in Figure 5B.
Regarding claim 7 which depends upon claim 1, Miura teaches an alternative HEMT configuration wherein a first source or drain, DE, extending through the insulation layer, IF1, and in contact with the first portion of the second semiconductor layer, BU, and not reaching the first semiconductor layer; and a second source or drain, SE, extending through the insulation layer, IF1, and the first portion of the second semiconductor layer, as shown, and in contact with the first semiconductor layer, e.g. side portion.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a first source or drain extending through the insulation layer and in contact with the first portion of the second semiconductor layer and not reaching the first semiconductor layer; and a second source or drain extending through the insulation layer and the first portion of the second semiconductor layer, as shown, and in contact with the first semiconductor layer because Miura teaches this is a suitable electrode configuration for a normally off HEMT and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 and referring to the discussion at claim 1, Lu teaches structure comprising: 
a first semiconductor layer of gallium nitride, as annotated and shown; 
a second semiconductor layer, as annotated, of a compound based on a ternary or quaternary alloy of gallium nitride, e.g. AlGaN, on the first semiconductor layer, the second semiconductor layer 
an insulation layer, e.g. AlN as annotated, in contact with the first region of the second semiconductor layer and absent from the second region of the second semiconductor layer, as shown, the insulation layer including a dielectric material, e.g., AlN.
Lu does not teach the second semiconductor layer including a thickness in a range of 5 nm and 30 nm, a dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20%.
Miura sand Chen teaches a second semiconductor layer including a thickness in a range of 15 nm or 5-30 nm for low mole fraction AlGaN barriers.
Chiu teaches a dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20% improves device performance.
For all the reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 the second semiconductor layer including a thickness in a range of 5 nm and 30 nm, a dielectric material that has a lattice mismatch with respect to the aluminum gallium nitride of the second semiconductor layer in a range of 1% and 20% to improve device performance and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 9 which depends upon claim 8, Lu teaches a gate structure, G, over the second region of the second semiconductor layer in Figure 5B
Regarding claim 10 which depends upon claim 8, Lu teaches a source or drain structure extending through the insulation layer and in contact with the first portion of the second semiconductor layer, e.g. sidewall portion.
Regarding claim 11 which depends upon claim 8, Lu teaches a source or drain structure, S or D, extending through the insulation layer and the first portion of the second semiconductor layer and in contact with first semiconductor layer, at Figure 5B.
Regarding claim 12 which depends upon claim 11 Lu teaches the source or drain, S or D, structure extends into the first semiconductor layer, as shown in Figure 5B.
Regarding claim 14 which depends upon claim 8, Miura teaches an electrode arrangement for a normally off HET device wherein  a first source or drain, DE, extending through the insulation layer and in contact with the first portion of the second semiconductor layer and not reaching the first semiconductor layer; and a second source or drain, SE, extending through the insulation layer and the first portion of the second semiconductor layer and in contact with the first semiconductor layer and so configuring the device of claim 8 appears to be the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura.
Regarding claim 15, Miura discloses a device, comprising: 
a gallium nitride layer, CH [0058]; 
a semiconductor barrier layer, BA [0059], on the gallium nitride layer; 
an insulation layer, IF1 [0108], on the semiconductor barrier layer; 
a first electrode, GE, extending through the insulation layer and in contact with the semiconductor barrier layer, as shown where Examiner notes that the claim does not require direct contact; 
a second electrode, DE, extending on a first side of the first electrode through the insulation layer, as shown, through the semiconductor barrier layer, as shown, and in contact with the gallium nitride layer, as shown; and 
a third electrode, SE, extending on a second side of the first electrode, opposite the first side of the first electrode, as shown, through the insulation layer, as shown, and in contact with the semiconductor barrier layer, as shown.
Regarding claim 16 which depends upon claim 15 Miura teaches the third electrode, SE, extends through the semiconductor barrier layer and in contact with the gallium nitride layer.
Regarding claim 18 which depends upon claim 15 Miura teaches the semiconductor barrier layer is a compound based on a ternary or quaternary alloy of gallium nitride, e.g. AlGaN.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu.
Regarding claim 15, Lu discloses a device, comprising: 
a gallium nitride layer, as show in Figure 5B; 
a semiconductor barrier layer, AlGaN, on the gallium nitride layer, as shown; 
an insulation layer, AlN, on the semiconductor barrier layer, as shown; 
a first electrode, G, extending through the insulation layer and in contact with the semiconductor barrier layer, as shown where Examiner notes that the claim does not require direct contact; 
a second electrode, D, extending on a first side of the first electrode through the insulation layer, as shown, through the semiconductor barrier layer, as shown, and in contact with the gallium nitride layer, as shown; and 
a third electrode, S, extending on a second side of the first electrode, opposite the first side of the first electrode, as shown, through the insulation layer, as shown, and in contact with the semiconductor barrier layer, as shown.
Regarding claim 16 which depends upon claim 15 Lu teaches the third electrode, S, extends through the semiconductor barrier layer and in contact with the gallium nitride layer.
Regarding claim 17 which depends upon claim 15 Lu teaches the second electrode, D, extends into the gallium nitride layer.
Regarding claim 18 which depends upon claim 15 Lu teaches the semiconductor barrier layer is a compound based on a ternary or quaternary alloy of gallium nitride, e.g. AlGaN.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miura.
Regarding claim 19 which depends upon claim 18 Miura teaches the semiconductor barrier layer is aluminum gallium nitride including a mole fraction of aluminum is 20%.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 19 wherein the semiconductor barrier layer is aluminum gallium nitride including a mole fraction of aluminum in a range of 5% and 20% because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claim 19 which depends upon claim 18 Lu teaches the semiconductor barrier layer is aluminum gallium nitride including a mole fraction of aluminum is 15%.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 19 wherein the semiconductor barrier layer is aluminum gallium nitride including a mole fraction of aluminum in a range of 5% and 20% because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura and Chiu.
Regarding claim 20 which depends upon claim 15 Miura does not teach the insulation layer including a dielectric material that has a lattice mismatch with respect to the semiconductor barrier layer in a range of 1% and 20%.
Referring to the discussion above, Chiu teaches that when the insulation layer is crystalline and made from e.g. BeO that device performance improves and the lattice mismatch with respect to Miura’s semiconductor barrier layer in a range of 1% and 20%.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 wherein the insulation layer including a dielectric material that has a lattice mismatch with respect to the semiconductor barrier layer in a range of 1% and 20% to improve device performance and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6 the prior art does not teach the device claim 4 wherein the source or drain structure terminates at an interface between the first semiconductor layer and the second semiconductor layer.
Regarding claim 13 the prior art does not teach the device claim 11 wherein the source or drain structure terminates at an interface between the first semiconductor layer and the second semiconductor layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893